Title: From George Washington to John Hancock, 15 December 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs at Keiths Decr 15th 1776

About One OClock to day I received a Letter from Genl Sullivan, a Copy of which you have inclosed. I will not comment on the melancholy intelligence, which it contains, only adding, that I sincerely regret Genl Lee’s unhappy fate, and feel much for the loss of my Country in his Captivity.
In respect to the Enemy, they have been industrious in their attempts to procure Boats and small craft, but as yet their efforts have

not succeeded. From the latest advices that I have of their movements by some prisoners and Others, they appear to be leaving Trenton and to be filing off towards Princeton & Allen Town. What their designs are, whether they mean to retreat or only a feint, cannot be determined. I have parties out to watch their motions, and to form if possible, an accurate Opinion of their plans. Our force since my last, has received no augmentation, of course by sickness & other causes, has diminished, but I am advised by a Letter from the Council of Safety which just came to hand, that Cols. Burd and Gilbraeth are marching with their Batallion’s of Militia and also that some small parties are assembling in Cumberland County.
By Captn Murray who is just returned from his imprisonment, we are informed, that Messrs John, Andrew & William Allen are at Trenton. The fact I suppose is to be depended on, as Capn Murray is acquainted with them & saw ’em himself accordg to the report he has made. I have the Honor to be with great esteem Sir—Yr Most Obedt St

Go: Washington

